COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Paradise Living Inc and Mary Arthur v. Blackburne & Brown
                           Mortgage Fund I

Appellate case number:     01-18-00194-CV

Trial court case number: 2017-56890

Trial court:               11th District Court of Harris County

       On September 23, 2018, appellants filed a second motion requesting that we further extend
the deadline for filing their brief to September 23, 2018. Appellants failed to file a brief with their
motion and the extension date they request, September 23, 2018, passed without a brief being filed.
Accordingly, the motion is DENIED. Unless appellants file their brief within 10 days of this order,
the appeal will be dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                     Acting individually

Date: September 27, 2018